Citation Nr: 0005530	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  95-16 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected osteochondroma of the right proximal femur.  

2.  Whether a January 1977 rating decision involved clear and 
unmistakable error in not assigning a compensable rating for 
service-connected status post osteochondroma of the right 
proximal femur.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran had periods of active service from June 1960 to 
April 1961 and from July 1972 to April 1976.  

The issue of an increased evaluation for status post 
osteochondroma was previously before the Board of Veterans' 
Appeals (Board) in December 1996 at which time it was 
remanded, in pertinent part, to the Department of Veterans 
Affairs (VA) Regional Office (RO), in Reno, Nevada, for 
further development.  As a result of the development, by 
rating decision dated in July 1997, the evaluation for the 
veteran's disability of the right femur was increased from a 
noncompensable rating to 10 percent, effective March 17, 
1993.  The veteran continued his appeal.  In January 1998 the 
claim was remanded again for additional evidentiary 
development.  This development has been completed, and the 
claim is before the Board once again.  

The issue of whether a January 1977 rating decision involved 
clear and unmistakable error in not assigning a compensable 
rating for service-connected status post osteochondroma of 
the right proximal femur will be addressed at the end of this 
decision under the heading, "Remand."  Likewise, the issues 
of entitlement to service connection for a chronic leg 
disorder; entitlement to service connection for a chronic 
knee disorder; and entitlement to service connection for a 
back disorder as secondary to service-connected status post 
osteochondroma of the right proximal femur, will be addressed 
in the "Remand" portion of this decision.  

In his November 1999 statement, the veteran raised the issue 
of entitlement to a total disability rating based on 
individual unemployability.  This issue has not been properly 
developed or certified for appellate consideration.  It is 
referred to the RO for such further action as is deemed 
appropriate.  


FINDINGS OF FACT

1.  The veteran's right femur disorder is manifested by good 
hip muscle strength with an essentially normal gait and no 
symptoms of moderately severe disability.  Range of motion of 
the hip is excellent with no report of pain.

2.  The right thigh scar is slightly painful to palpation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for status post osteochondroma of the right proximal femur 
have not been met.  38 U.S.C.A. §§ 1155, 5107(West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.56, 4.71a, Plate 
II, 4.73, Diagnostic Codes (DCs) 5015, 5251, 5252, 5315, 7804 
(1999).  

2.  The criteria for a 10 percent evaluation for a right hip 
scar have been met.  38 U.S.C.A. § 1151, 5107; 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records reflect that the veteran was 
treated in 1974 for osteochondroma of the lesser trochanter 
of the right hip.  VA examination in 1976 noted that there 
was a 12-cm. scar vertically in the right medial proximal 
thigh as the result of the removal of benign osteochondroma 
in August 1974.  There was full range of motion of the hip.  
X-rays were within normal limits.  

Service connection for status post osteochondroma of the 
right proximal femur was established upon rating 
determination in January 1977.  A noncompensable rating was 
assigned.  

Private records dated in 1986 reflect that the veteran was 
treated for leg cramps.  In March 1988, he was seen for right 
leg complaints.  In September 1994, the veteran testified in 
support of his claim for an increased rating.  In December 
1996, this claim was remanded for additional development.  
Subsequently received were VA outpatient treatment records 
from 1994 through 1996 and the report of a May 1997 VA 
orthopedic examination.  These outpatient records include an 
October 1996 report that shows that the veteran fell a 
distance of 6 to 7 feet.  The diagnosis was right hip bruise 
or strain with no evidence of fracture.  

In an October 1994 statement, a VA physician noted that he 
treated the veteran for right hip pain.  The examiner noted 
that the veteran had slipped and fell in July 1993 resulting 
in low back strain.  His medical history also included 
slipping and falling in the snow 2 or 3 times in 1994.  The 
veteran felt that his hip had another bone spur, but bone 
scan was negative.  The physician opined that the veteran's 
right hip disability was being aggravated by age, falls, and 
work.  He noted that X-rays from September 1994 showed some 
early greater trochanteric osteoarthritic changes and an 
apparent focal lesser trochanteric peri-osteosurgical 
residuals but no definite femoral abnormality overall.  The 
examiner also indicated that the radiologist told him that he 
would not have thought anything of the lesser trochanter had 
he not been told that the veteran had had previous surgery 
there.  

Upon VA examination in May 1997, the veteran complained of 
cramping and pain in the right hip and inner thigh area.  He 
felt that the leg was weak and there was pain with movement, 
particularly on the internal and external rotation of the leg 
along with flexion.  He complained that the leg went numb, 
and he complained of difficulty driving and sitting.  He said 
that awoke every night with cramps in his feet, calves, and 
thigh.  The examiner noted that the veteran rose without 
hesitation and moved slowly in the examination room.  He 
needed no ambulatory or assisting aids to move around the 
room.  The incision was described as 13 cm. in length on the 
medical aspect of the right lower extremity extending from 
the crease of the groin distally along the adductor muscles.  
There were no areas of gross deformity.  The adductor muscle 
was somewhat bulging when flexed.  The veteran exhibited 
flexion, left over right 130/115 degrees.  Internal rotation, 
left over right with hips flexed to 90 degrees was 20 degrees 
on the left and 5 degrees on the right.  There was mild pain 
on passive log roll of the leg at the internal and external 
rotation limits with obvious adductor muscle spasm and facial 
grimace.  The veteran had pain at 60 degrees of flexion with 
some quadriceps and adductor muscle spasm evidence on 
inspection.  The scar was described as mobile and tender only 
to deep palpation.  Superficial palpation was non-tender.  

In a July 1997 rating determination, the RO granted an 
increased rating of 10 percent for the veteran's right femur 
disorder based on the findings related above.  

In January 1998, the Board remanded the claim again for 
additional evidentiary development to include VA orthopedic 
and neurological examinations.  Subsequently added to the 
record were VA records which reflect that upon X-ray of the 
right femur in May 1997, it was noted that there was subtle 
lesser trochanteric surgical residuals, but, as before, no 
definitive femoral abnormality overall.  In November 1997, he 
was seen for complaints that included right leg cramps.  

Upon VA peripheral nerve examination in January 1998, the 
veteran related that post right femur surgery, he had right 
leg pain which limited his activity level.  He had problems 
standing as well as walking.  He could stand for some period 
of time before pain developed then he had to sit.  He could 
not walk for some distance before pain set in and he had to 
stop.  He felt that his strength never returned to a normal 
level.  With moderate activity, he suffered severe leg 
cramps, which interrupted whatever activity he was 
attempting.  In addition, there was numbness that occurred 
intermittently in the medial and lateral areas of the right 
thigh.  

Physical examination showed that the scar in the right medial 
thigh was well healed and not ulcerated.  His gait was stiff 
but otherwise within normal limits.  There was 4+/5 muscle 
strength in his right iliac psoas (hip flexor) which was 
partly secondary to discomfort.  The rest of his muscle 
strength was fully intact.  The examiner opined that the 
veteran had continuation of his ischial tuberosity bursitis 
that accounted for the sensation of sitting on a rock under 
his right buttock.  The scar appeared to be well healed 
without interfering in functioning.  There did not appear to 
be any weakness or incoordination in the lower extremities.  
Any weakness on examination was noted to be secondary to the 
elicitation of pain that the attempted strength testing 
caused.  

Upon VA orthopedic examination in September 1998, the 
veteran's main complaint involved his right lower back region 
with pain into the right buttock.  He also reported pain in 
the area of the medial incision.  He also said that there had 
been intermittent numbness in this area where his 
osteochondroma was removed.  He described difficulty in 
sitting in hard chairs due to pain in his buttock.  He 
reported spasm and pain in the inner portion of the leg.  He 
felt like he walked with a limp.  There was cramping in his 
lower extremities to include in his thigh.  

On physical examination, he arose without hesitation or 
support.  He had a slight forward flexed gait at the hips.  
He had no significant antalgic nature to the gait.  The right 
thigh scar incision showed no gross deformity, and there was 
excellent mobility of the skin about that area.  The scar was 
slightly painful to palpation along the adductor muscles.  
There was excellent range of motion of the hip, which flexed 
to 120 degrees.  Internal rotation was to 10 degrees, and 
external rotation was to 30 degrees bilaterally.  There was 
no pain of the greater trochanters.  There was only mild pain 
on passive log rolls of the hips.  Muscle strength was 5/5 in 
all muscle groups.  He had moderate pain to palpation along 
the ischial tuberosity posteriorally in the groin, which was 
prominent when sitting.  

The final diagnoses included adductor muscle with chronic 
spasm and irritation status post needle approach of the 
osteochondroma adjacent to the lesser trochanter and sensory 
cutaneous nerve damage adjacent to the incision.  The 
examiner commented that the veteran's scar had some decreased 
sensation about it but added that it was not particularly 
tender to palpation but the deep adductor muscle was in some 
chronic spasm and some chronic tendinitis.  The active and 
passive range of motion of the thigh was excellent.  As to 
functional limitations, the examiner opined that the veteran 
had some, but he noted that the musculature was excellent and 
he had full control over the thigh.  In final comments, the 
examiner noted that the veteran had excessive subjective 
complaints, which were very difficult to prove on objective 
examination.  He added that the veteran's primary subjective 
complaints were related to back pain which was not present 
during service. 

Also added to the record were numerous statements by private 
physicians referring to treatment for low back complaints.  

Pertinent Laws and Regulations 

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id., slip op. 
at 9.  On the other hand, where entitlement to compensation 
has already been established, as is the claim herein at 
issue, the appellant's disagreement with an assigned rating 
is a new claim for increased benefits based on facts 
different from a prior final claim.  Suttman v. Brown, 5 Vet. 
App. 127, 136 (1993).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1999).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities. DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1999).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

The veteran's right femur disorder is rated by analogy (See 
38 C.F.R. § 4.20) to 38 C.F.R. § 4.73, Code 5315 (Muscle 
Group XV), which addresses muscle function that includes 
adduction of the hip.  Muscle Group XV, the mesial thigh 
group, warrants a 20 percent evaluation for a moderately 
severe impairment and a 30 percent evaluation for a severe 
impairment. The mesial thigh group provides for adduction of 
the hip, flexion of the hip and flexion of the knee. 38 
C.F.R. § 4.73, Diagnostic Code 5315.

During the pendency of this appeal, VA issued new regulations 
for evaluating disability due to muscle injuries. 62 Fed. 
Reg. 30235-30240 (1997).  They were effective July 3, 1997.  
Where laws or regulations change, after a claim has been 
filed or reopened, and before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies, unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 
308, 312 (1991)

While the provisions of Diagnostic Code 5315 did not change, 
the provisions of 38 C.F.R. § 4.56, which provide guidance to 
evaluating muscle injuries have changed, and the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that the Board 
must consider both versions of the regulations where they are 
applicable.  Fischer v. West, 11 Vet. App. 121 (1998).

The provisions of 38 C.F.R. § 4.56, prior to the July 1997 
revisions were as follows:

(a) Slight (insignificant) disability of 
muscles.

Type of injury. Simple wound of muscle 
without debridement, infection or effects 
of laceration.  History and complaint.  
Service department record of wound of 
slight severity or relatively brief 
treatment and return to duty.  Healing 
with good functional results.  No 
consistent complaint of cardinal symptoms 
of muscle injury or painful residuals.

Objective findings.  Minimum scar; 
slight, if any, evidence of fascial 
defect or of atrophy or of impaired 
tonus.  No significant impairment of 
function and no retained metallic 
fragments.

(b) Moderate disability of muscles.

Type of injury.  Through and through or 
deep penetrating wounds of relatively 
short track by single bullet or small 
shell or shrapnel fragment are to be 
considered as of at least moderate 
degree.  Absence of explosive effect of 
high velocity missile and of residuals of 
debridement or of prolonged infection.

History and complaint.  Service 
department record or other sufficient 
evidence of hospitalization in service 
for treatment of wound.  Record in the 
file of consistent complaint on record 
from first examination forward, of one or 
more of the cardinal symptoms of muscle 
wounds particularly fatigue and fatigue-
pain after moderate use, affecting the 
particular functions controlled by 
injured muscles.

Objective findings.  Entrance and (if 
present) exit scars linear or relatively 
small and so situated as to indicate 
relatively short track of missile through 
muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or 
impairment of muscle tonus, and of 
definite weakness or fatigue in 
comparative tests.  (In such tests the 
rule that with strong efforts, 
antagonistic muscles relax is to be 
applied to insure validity of tests.)

(c) Moderately severe disability of 
muscles.

Type of injury.  Through and through or 
deep penetrating wound by high velocity 
missile of small size or large missile of 
low velocity, with debridement or with 
prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.

History and complaint.  Service 
department record or other sufficient 
evidence showing hospitalization for a 
prolonged period in service for treatment 
of wound of severe grade.  Record in the 
file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of 
unemployability because of inability to 
keep up with work requirements is to be 
considered, if present.

Objective findings.  Entrance and (if 
present) exit scars relatively large and 
so situated as to indicate track of 
missile through important muscle groups.  
Indications on palpation of moderate loss 
of deep fascia, or moderate loss of 
muscle substance or moderate loss of 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.

(d) Severe disability of muscles.

Type of injury.  Through and through or 
deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or explosive 
effect of high velocity missile, or 
shattering bone fracture with extensive 
debridement or prolonged infection and 
sloughing of soft parts, intermuscular 
binding and cicatrization.

History and complaint.  As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.

Objective findings.  Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to 
muscle groups in track of missile.  X-ray 
may show minute multiple scattered 
foreign bodies indicating spread of 
intermuscular trauma and explosive effect 
of missile.  Palpation shows moderate or 
extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles 
in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of 
strength or endurance compared with the 
sound side or of coordinated movements 
show positive evidence of severe 
impairment of function.  In electrical 
tests, reaction of degeneration is not 
present but a diminished excitability to 
faradic current compared with the sound 
side may be present.  Visible or measured 
atrophy may or may not be present.  
Adaptive contraction of opposing group of 
muscles, if present, indicates severity.  
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone without true skin covering, in 
an area where bone is normally protected 
by muscle, indicates the severe type.  
Atrophy of muscle groups not included in 
the track of the missile, particularly of 
the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of 
an entire muscle following simple 
piercing by a projectile (progressive 
sclerosing myositis), may be included in 
the severe group if there is sufficient 
evidence of severe disability.

38 C.F.R. § 4.56 (1997).

The rating of muscle injuries were also governed by the 
principles set forth at 38 C.F.R. § 4.72 which provided in 
pertinent part:

In rating disability from injuries of the 
musculoskeletal system, attention is to 
be given first to the deeper structures 
injured, bones, joints, and nerves.  A 
compound comminuted fracture, for 
example, with muscle damage from the 
missile, establishes severe muscle 
injury, and there may be additional 
disability from malunion of bone, 
ankylosis, etc.  The location of foreign 
bodies may establish the extent of 
penetration and consequent damage.  It 
may not be too readily assumed that only 
one muscle, or group of muscles is 
damaged.  A through and through injury, 
with muscle damage, is always at least a 
moderate injury, for each group of 
muscles damaged.  This section is to be 
taken as establishing entitlement to 
rating of severe grade when there is 
history of compound comminuted fracture 
and definite muscle or tendon damage from 
the missile.  (emphasis added)

38 C.F.R. § 4.72 (1997).

The provisions of 38 C.F.R. § 4.55 govern the combination of 
ratings of muscle injuries in the same anatomical segment, or 
of muscle injuries affecting the movements of a single joint, 
either alone or in combination or limitation of the arc of 
motion, and were as follows:

(a) Muscle injuries in the same 
anatomical region, i.e., (1) shoulder 
girdle and arm, (2) forearm and hand, (3) 
pelvic girdle and thigh, (4) leg and 
foot, will not be combined, but instead, 
the rating for the major group will be 
elevated from moderate to moderately 
severe, or from moderately severe to 
severe, according to the severity of the 
aggregate impairment of function of the 
extremity.  (b) Two or more severe muscle 
injuries affecting the motion 
(particularly strength of motion) about a 
single joint may be combined but not in 
combination receive more than the rating 
for ankylosis of that joint at an 
"intermediate" angle, . . . . "(g) Muscle 
injury ratings will not be combined with 
peripheral nerve paralysis ratings for 
the same part, unless affecting entirely 
different functions." 38 C.F.R. § 4.55 
(g).(emphasis added)

38 C.F.R. § 4.55 (1997).

The provisions of 38 C.F.R. § 4.72 were deleted in the July 
1997, revisions.

The revised provisions of 38 C.F.R. § 4.55 are as follows:

(a) A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.  (b) For rating 
purposes, the skeletal muscles of the 
body are divided into 23 muscle groups in 
5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups 
for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 
5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle 
groups for the torso and neck (diagnostic 
codes 5319 through 5323). (c) There will 
be no rating assigned for muscle groups 
which act upon an ankylosed joint, with 
the following exceptions: (1) In the case 
of an ankylosed knee, if muscle group 
XIII is disabled, it will be rated, but 
at the next lower level than that which 
would otherwise be assigned.  (2) In the 
case of an ankylosed shoulder, if muscle 
groups I and II are severely disabled, 
the evaluation of the shoulder joint 
under diagnostic code 5200 will be 
elevated to the level for unfavorable 
ankylosis, if not already assigned, but 
the muscle groups themselves will not be 
rated.  (d) The combined evaluation of 
muscle groups acting upon a single 
unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of 
that joint, except in the case of muscle 
groups I and II acting upon the shoulder.  
(e) For compensable muscle group injuries 
which are in the same anatomical region 
but do not act on the same joint, the 
evaluation for the most severely injured 
muscle group will be increased by one 
level and used as the combined evaluation 
for the affected muscle groups.  (f) For 
muscle group injuries in different 
anatomical regions which do not act upon 
ankylosed joints, each muscle group 
injury shall be separately rated and the 
ratings combined under the provisions of 
Sec. 4.25.

The revised provisions of 38 C.F.R. § 4.56, are as follows:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal.  (b) A through-and-through 
injury with muscle damage shall be 
evaluated as no less than a moderate 
injury for each group of muscles damaged.  
(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.  (d) Under 
diagnostic codes 5301 through 5323, 
disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows: (1) Slight disability of 
muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or 
infection.  (ii) History and complaint.  
Service department record of superficial 
wound with brief treatment and return to 
duty.  Healing with good functional 
results.  No cardinal signs or symptoms 
of muscle disability as defined in 
paragraph (c) of this section.  (iii) 
Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of 
function or metallic fragments retained 
in muscle tissue.  (2) Moderate 
disability of muscles--(i) Type of 
injury.  Through and through or deep 
penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of 
high velocity missile, residuals of 
debridement, or prolonged infection.  
(ii) History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  
(3) Moderately severe disability of 
muscles--(i) Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or 
large[[Page 348]]low-velocity missile, 
with debridement, prolonged infection, or 
sloughing of soft parts, and 
intermuscular scarring.  (ii) History and 
complaint.  Service department record or 
other evidence showing hospitalization 
for a prolonged period for treatment of 
wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of 
this section and, if present, evidence of 
inability to keep up with work 
requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars 
indicating track of missile through one 
or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of 
muscles compared with sound side.  Tests 
of strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  (4) Severe disability of 
muscles--(i) Type of injury.  Through and 
through or deep penetrating wound due to 
high-velocity missile, or large or 
multiple low velocity missiles, or with 
shattering bone fracture or open 
comminuted fracture with extensive 
debridement, prolonged infection, or 
sloughing of soft parts, intermuscular 
binding and scarring.  (ii) History and 
complaint.  Service department record or 
other evidence showing hospitalization 
for a prolonged period for treatment of 
wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of 
this section, worse than those shown for 
moderately severe muscle injuries, and, 
if present, evidence of inability to keep 
up with work requirements.  (iii) 
Objective findings.  Ragged, depressed 
and adherent scars indicating wide damage 
to muscle groups in missile track.  
Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles 
in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of 
strength, endurance, or coordinated 
movements compared with the corresponding 
muscles of the uninjured side indicate 
severe impairment of function.  If 
present, the following are also signs of 
severe muscle disability: (A) X-ray 
evidence of minute multiple scattered 
foreign bodies indicating intermuscular 
trauma and explosive effect of the 
missile.  (B) Adhesion of scar to one of 
the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial 
sealing over the bone rather than true 
skin covering in an area where bone is 
normally protected by muscle.  (C) 
Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic 
tests.  (D) Visible or measurable 
atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy 
of muscle groups not in the track of the 
missile, particularly of the trapezius 
and serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

Limitation of thigh extension to 5 degrees warrants a 10 
percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5251.  
Limitation of thigh flexion to 45 degrees warrants a 10 
percent rating; limitation to 30 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  
Limitation of thigh rotation, with the loss of the ability to 
toe-out more than 15 degrees, or for the limitation of 
adduction, with the loss of the ability to cross the legs 
warrants a 10 percent rating, while a 20 percent evaluation 
requires limitation of abduction with motion lost beyond 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  Normal 
range of hip flexion is from 0 to 125 degrees; normal range 
of hip abduction is from 0 to 45 degrees.  38 C.F.R. § 4.71, 
Plate II.  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1999).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

For a compensable rating for scars to be appropriate, the 
scars must be tender, ulcerated, or result in limitation of 
function.  38 C.F.R. § Part 4, DCs 7803, 7804, 7805 (1999).  

Analysis

In reviewing the relevant medical evidence of record, the 
Board finds that the residuals of status postoperative 
osteochondroma of the right proximal femur are not consistent 
with more than moderate muscle injury, within the meaning of 
the applicable rating criteria and regulations.  The thigh 
and hip currently exhibit excellent active and passive ranges 
of motion.  There is essentially normal muscle strength with 
only slight pain on range of motion of the hip.  In addition, 
there was no indication of loss of deep fascia and only some 
loss of muscle substance. In light of the classification of 
the injury as mild or moderate along with the 
characterization by the examiner of only some atrophy without 
fasciola defects, it is apparent that the atrophy is only 
slight.  The Board concludes that the current right femur 
disability does not involve the degree of impairment, which 
would approximate the "moderately severe" impairment 
required for the next higher rating of 20 percent.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.56, 4.73, 
Diagnostic Code 5315.

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Generally, a 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  In this case, the Board finds that there is clinical 
evidence of functional loss, but the examiner noted that the 
musculature was excellent and he had full control over the 
thigh.  The Board emphasizes the veteran's ability to perform 
the normal actions required to ambulate and it is noted that 
there is excellent range of motion of the thigh and hip.  The 
veteran evidences no additional significant functional 
impairment as a result of pain that is caused by his service-
connected disability; rather, his limitation on activities 
are consistent with the type of disability contemplated in 
the assigned 10 percent evaluation, having considered the 
effects of limitation of motion, spasm, and other residuals 
from his service-connected disability.  It is noted that the 
September 1998 examiner's comments suggest that his 
complaints are more likely the result of his back problems 
which can be related to his hip disorder only through 
speculation.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  

The veteran does not meet the criteria for an evaluation in 
excess of 10 percent based on limitation of motion of the hip 
or thigh.  The clinical findings summarized earlier reflect 
that the veteran has excellent range of motion of the hip and 
thigh.  Thus, the findings do not support a higher or 
separate evaluation under any of DCs regarding range of 
motion of the thigh or hip.  See 38 C.F.R. § 4.71a, DCs 5251, 
5252, 5253.

The Board notes that on the recent examination, the veteran's 
scar was slightly painful to palpation, and the examiner 
reported that the scar was "not particularly tender."  While 
the degree of the veteran's pain and tenderness may be 
slight, the provisions of Diagnostic Code 7804, provides for 
a separate 10 percent evaluation for tender and painful scars 
regardless of the degree of such pain and tenderness.  
Accordingly, the Board finds that the veteran is entitled to 
a separate 10 percent evaluation for a tender and painful 
scar.  Esteban.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case the veteran's hip 
disability has not required recent hospitalization, thus it 
cannot be said that it has required frequent periods of 
hospitalization.  The veteran has asserted that his 
disability has interfered with employment.  However, on the 
most recent examination it was noted that he was successfully 
maintaining employment currently, and the examiner found 
little in the way of objective limitation of the leg, and 
described only subjective impairment of work capacity.  Given 
the veteran's successful employment, and the report that 
there is little in the way of objective limitation in 
functional ability, the Board concludes that the disability 
does not cause marked interference with employment.

ORDER

A rating in excess of 10 percent for osteochondroma of the 
right proximal femur is denied.  

A 10 percent evaluation for a scar of the right femur is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.


REMAND

As the issue of whether a January 1977 rating decision 
involved clear and unmistakable error in not assigning a 
compensable rating for service-connected status post 
osteochondroma of the right proximal femur, the Board notes 
that this question not only turns on the laws and regulations 
regarding clear and unmistakable error but also the laws and 
regulations pertaining to the assignment of effective dates 
of compensation for service-connected disabilities.  Our 
review of the claims file reflects that the veteran has been 
provided the laws and regulations pertaining to clear and 
unmistakable error but not the laws and regulations regarding 
effective dates.  

Further, the Board also notes that the RO addressed numerous 
issues in a July 1999 rating decision in addition to issues 
#1 and #2 on the title page of this decision.  In pertinent 
part, the RO denied service connection for a chronic 
condition of the legs, a chronic knee condition, and for a 
low back condition as secondary to the service-connected 
femur disorder.  The statements of the case that were 
subsequently issued in July 1999 only dealt with issues #1 
and #2 as listed on the title page of this decision.  The 
Board has construed the veteran's November 1999 statement as 
a notice of disagreement with the RO's denial of chronic leg 
and conditions.  While the veteran did not specifically 
mention the denial of service connection for his lumbar back 
disorder, he submitted two additional private records dated 
in July 1999 and September 1999, respectively, pertaining to 
the lumbar spine.  To the Board this suggests disagreement 
with that denial also.  

The ROs failure to issue a statement of the case with the 
laws and regulations regarding effective dates and the 
matters of entitlement to service connection for a chronic 
condition of the legs, a chronic knee condition, and for a 
low back condition as secondary to the osteochondroma of the 
right femur, created a procedural defect which requires a 
remand under 38 C.F.R. § 19.9 (1999).  See Godfrey v. Brown, 
7 Vet. App. 398, 408-410 (1995).  

Pursuant to the provisions of 38 C.F.R. § 19.9, "[I]f 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision," the Board is required to remand the 
case to the agency of original jurisdiction for the necessary 
action.  Inasmuch as the veteran has not been provided with 
appropriate notice of the pertinent laws and regulations 
regarding effective dates, and has not been provided a 
statements of the case as to the claims of service connection 
for a chronic condition of the legs, a chronic knee condition 
and a back disorder, the Board must remand these claims to 
the RO for preparation of a supplemental statement of the 
case as to these claims.  Godfrey, supra; see also Archbold 
v. Brown, 9 Vet. App. 124 (1996).  

Under these circumstances, the appeal regarding clear and 
unmistakable error, having already been perfected with the 
submission of a substantive appeal, should be returned to the 
Board following the issuance of the statement of the case.  
However, the appeals regarding entitlement to service 
connection for a chronic condition of the legs, a chronic 
knee condition, and for a low back disorder as secondary to 
osteochondroma of the right femur will be returned to the 
Board following the issuance of the statement of the case 
only if they are perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10. Vet. App. 
93, 97 (1997); Archbold, supra.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:  

1.  The veteran should be issued a 
statement of the case on the issue of 
whether a January 1977 rating decision 
involved clear and unmistakable error in 
not assigning a compensable rating for 
service-connected status post 
osteochondroma of the right proximal 
femur, that includes summarization of all 
pertinent criteria, to include the laws 
and regulations regarding effective dates 
and the assignment of compensation for 
service-connected disabilities.  

2.  The veteran should also be issued a 
statement of the case on the issues of 
entitlement to service connection for a 
chronic condition of the legs, a chronic 
knee condition, and for a back disorder 
as secondary to osteochondroma of the 
right proximal femur.  As these claims 
have remained open and pending since the 
July 1999 rating decision, the statement 
of the case should discuss all the 
evidence generated since the initial 
claims were filed.  The veteran should be 
apprised of the need to submit a timely 
substantive appeal in order to perfect an 
appeal as to these issues.  

Subsequently, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
appeals regarding service connection will be returned to the 
Board following the issuance of the statement of the case 
only if they are perfected by the filing of a timely 
substantive appeal.  By this remand the Board intimates no 
opinion, either factual or legal, as to the ultimate 
determination warranted in this case.  The purpose of the 
REMAND is to accord the veteran due process of law.  No 
action is required of the veteran until he receives further 
notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals


 



